—In an action to recover damages for personal injuries, etc., the third-party defendant appeals, as limited by its brief, from stated portions of an order of the Supreme Court, Nassau County (Brandveen, J.), entered March 9, 2000, which, inter alia, denied that branch of its motion which was for summary judgment.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The third-party defendant’s appeal is academic because the main action is dismissed (see, Murray v Global Indus. Servs., 290 AD2d 543 [decided herewith]). Altman, J.P., Feuerstein, O’Brien and H. Miller, JJ., concur.